Exhibit 10(iii)(b)

WHIRLPOOL CORPORATION

2010 Omnibus Stock and Incentive Plan

Strategic Excellence Program

Performance Unit Award Document

1. The Human Resources Committee of the Board of Directors (the “Committee”) of
Whirlpool Corporation (also referred to as the “Company”) has granted to you a
contingent Performance Unit award (the “Award”) pursuant to the Strategic
Excellence Program under the Company’s 2010 Omnibus Stock and Incentive Plan
(the “Omnibus Plan”). The target number of Performance Units potentially subject
to the Award and the currency equivalent are set forth in your Grant Summary.
The Award is subject to achievement of performance goals established for the
2011 fiscal year (the “Performance Period”) to determine the final number of
Performance Units, if any, you will be eligible to receive, provided that you
satisfy the terms of an additional two year vesting period. If the performance
goals established for the Performance Period are met, your Performance Units
will be determined and will then be paid if you remain continuously employed by
the Company or its subsidiaries through the third anniversary of the grant date
set forth in your Grant Summary (the “Vesting Date”).

2. If the performance goals established for the Performance Period are met, the
Company will pay any vested amount owed to you as a result of meeting those
performance goals in cash for each Performance Unit, subject to applicable tax
withholding, as soon as administratively feasible after the Vesting Date, but in
any event by the later of (i) the end of the calendar year in which the Vesting
Date occurs or (ii) 2.5 months after the Vesting Date.

3. If you cease to be employed by the Company or any of its subsidiaries due to
retirement following completion of five years of service and attainment of age
55 (“Retirement”), disability, or death, after a minimum of six months of the
Performance Period has been completed, but prior to the end of the Performance
Period, you or your beneficiary shall be eligible for a pro-rated payout of your
Award based on a fraction, the numerator of which is the number of completed
months of the Performance Period and the denominator of which is 12, multiplied
by the number of Performance Units which are determined to be subject to the
Award following the completion of the Performance Period. Such amount shall be
payable in cash for each Performance Unit, subject to applicable tax
withholding, as soon as administratively feasible after the determination of the
number of Performance Units subject to the Award, but in any event by the later
of (i) the end of the calendar year in which such determination occurs or
(ii) 2.5 months after such determination.

4. If you cease to be employed by the Company or any of its subsidiaries due to
Retirement, disability, or death after the Performance Period ends for this
Award, but prior to the Vesting Date, all Performance Units determined to be
subject to the Award shall immediately vest and shall be payable in cash for
each Performance Unit, subject to applicable tax withholding, as soon as
administratively feasible, but in any event by the later of (i) the end of the
calendar year in which you terminate service, or (ii) 2.5 months after the date
you terminate service.

5. The terms of Section 11 of the Omnibus Plan shall apply to the Award,
provided that the definition of Change in Control set forth in the Appendix
hereto shall be substituted for the definition set forth in Section 11.3. In
addition, for purposes of Section 11.2(a) of the Plan, you will only be entitled
to the accelerated vesting contemplated thereunder in connection with a
termination of employment within 24 months following a Change in Control if such
termination of employment is by the Company without cause or by you for Good
Reason as defined in the Appendix. In the event that a Change in Control occurs
prior to the determination of the number of Performance Units subject to the
Award, the number shall be equal to the number of Performance Units included in
your target award as provided by your Grant Summary. Upon vesting pursuant to
this provision, your Award shall be immediately settled and paid out, subject to
the terms and conditions set forth herein. Notwithstanding the foregoing, with
respect to any Award that is characterized as “non-qualified deferred
compensation” within the meaning of Section 409A of the Code, an event shall not
be considered to be a Change in Control under the Plan for purposes of any
payment in respect of such Award unless such event is also a “change in
ownership,” a “change in effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code. The foregoing sentence shall not apply with respect to
vesting of an Award.

6. If you cease to be employed for any reason, prior to the completion of six
months of the Performance Period, or if you cease to be employed by the Company
or any of its subsidiaries for any reason other than as provided above with
respect to Retirement, disability, death or Change in Control prior to the
Vesting Date, your Award shall terminate on the date you cease to be so employed
and you shall not be entitled to any payment of any kind whatsoever under this
Award.

7. Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all federal, state, or local income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
regarding the Award (“Tax-Related



--------------------------------------------------------------------------------

Items”), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including the vesting or payment of the Award, and (ii) do not commit to
structure the terms of the Award to reduce or eliminate your liability for
Tax-Related Items.

You authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer, or from payment
otherwise owed to you under this Award. You shall pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of your participation in the Omnibus Plan that
cannot be satisfied by the means previously described. The Company may refuse to
deliver any Award if you fail to comply with your obligations in connection with
the Tax-Related Items as described in this section.

8. By accepting the Award, you acknowledge that:

(i) the Award is governed by the Omnibus Plan and you are voluntarily
participating in the Omnibus Plan;

(ii) the Omnibus Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Omnibus Plan and
this Agreement;

(iii) your participation in the Omnibus Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time with or without
cause;

(iv) in the event that you are not an employee of the Company, the Award will
not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the Award will not be interpreted to form an
employment contract with the Employer or any subsidiary or affiliate of the
Company;

(v) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards, or benefits in lieu of such awards, even
if such awards have been granted repeatedly in the past, and all decisions with
respect to future awards, if any, will be at the sole discretion of the Company;

(vi) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;

(vii) the attempted transfer or other disposition of the Award shall be void and
shall nullify your Award, resulting in the cancellation of the Award by the
Company.

9. No claim or entitlement to compensation or damages shall arise from
termination of the Award as a result of your termination from employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and you irrevocably release the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim.

In the event of involuntary termination of your employment (whether or not in
breach of local labor laws), your right to receive payment under the Award, if
any, will terminate effective as of the date that you are no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws), your
right to payment under the Award after termination of employment, if any, will
be measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law. The Board and Committee
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of the Award.

10. You may be required to repay the Award, if (i) you are terminated by or
otherwise leave employment with the Employer within two years following the
vesting date of the Award and such termination of employment arises out of, is
due to, or is in any way connected with any misconduct or violation of Company
or Employer policy or (ii) you become employed with a competitor within the two
year period following termination, or for any other reason considered by the
Committee in its sole discretion to be detrimental to the Company or its
interests. In addition, the Award shall be subject to forfeiture to the Company
in accordance with the policy promulgated by the Company to comply with the
requirements of Section 10D(b)(2) of the Securities Exchange Act of 1934, as
amended.

11. You hereby explicitly accept the Award and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and the
Company and its subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Omnibus Plan.
You



--------------------------------------------------------------------------------

understand that the Company and the Employer hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all Awards or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Omnibus Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Omnibus
Plan, that these recipients may be located in your country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Omnibus Plan, including any requisite transfer of such Data
as may be required to a third party. You understand that Data will be held only
as long as is necessary to implement, administer and manage your participation
in the Omnibus Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Omnibus Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

12. The terms “cease to be employed” or “termination of employment,” or words of
similar import, as used herein, for purposes of any payments that are payments
of deferred compensation subject to Section 409A of the Code, shall mean
“separation from service” as defined in Section 409A of the Code. To the extent
any payment or settlement that is a payment of deferred compensation subject to
Section 409A of the Code is contingent upon a “change in control,” such payment
or settlement shall only occur if the event giving rise to the change in control
would also constitute a change in ownership or effective control of the Company,
or a change in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A of the Code. The vesting of the
Award shall not be affected by the preceding sentence.

If a payment obligation under the Award arises on account of your separation
from service while you are a “specified employee” (as determined under the
Whirlpool Corporation Specified Employee Policy), any payment of “deferred
compensation” (as defined under Treasury Regulation Section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation Sections
1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
(6) months after such separation from service shall accrue without interest and
shall be paid within 15 days after the end of the six-month period beginning on
the date of such separation from service or, if earlier, within 15 days after
your death.

13. The Committee reserves and shall have the right to change the provisions of
this Agreement in any manner that it may deem necessary or advisable to carry
out the purpose of this Award as the result of, or to comply with, any change in
applicable regulations, interpretation or statutory enactment.

14. The Company may, in its sole discretion, decide to deliver any documents
related to the Award or participation in the Omnibus Plan or future awards that
may be granted under the Omnibus Plan, if any, by electronic means or to request
your consent to participate in the Omnibus Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and, if requested, to
agree to participate in the Omnibus Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

15. The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.



--------------------------------------------------------------------------------

Appendix

Definition of “Change in Control.” Change in Control means the happening of any
of the following events:

 

  (a) Any individual, entity, or group (a “Person”) within the meaning of
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), is or becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or more
of either—

 

  (i) The then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”); or

 

  (ii) The combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); excluding, however, the following:

 

  (D) Any acquisition by the Company;

 

  (E) Any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any subsidiary or affiliate; or

 

  (F) Any acquisition pursuant to a Corporate Transaction (as defined below)
that is not considered to be a Change in Control under clause (c), below;

 

     Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person becomes a beneficial owner of more than 30% of
the Outstanding Company Common Stock or the Company Voting Securities as a
result of the acquisition of Outstanding Company Common Stock or Company Voting
Securities by the Company which reduces the number of Outstanding Company Common
Stock or Company Voting Securities; provided, that if after such acquisition by
the Company such person becomes the beneficial owner of additional Outstanding
Company Common Stock or Company Voting Securities that increases the percentage
of Outstanding Company Common Stock or Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 

  (b) A change in the composition of the Board of Directors such that the
individuals who, as of the Effective Date, constitute the Board of Directors
(such Board of Directors shall be hereinafter referred to as the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, for purposes of this paragraph, that any
individual who becomes a member of the Board of Directors subsequent to the
Effective Date, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board of Directors and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than Board of Directors shall not be so considered as a
member of the Incumbent Board;

 

  (c) The consummation of a reorganization, merger, consolidation, statutory
share exchange or other similar corporate transaction involving the Company or
any of its subsidiaries (a “Corporate Transaction”), unless:

 

  (i) All or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than sixty percent
(60%) of, respectively, the outstanding shares of common stock of the Company or
its successor (or such entity’s ultimate parent company) (the “Relevant Entity”)
and the combined voting power of the outstanding voting securities of such
Relevant Entity entitled to vote generally in the election of directors, in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be;

 

  (ii)

No Person (other than the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such Corporate Transaction, or
any Person beneficially owning, immediately



--------------------------------------------------------------------------------

 

prior to such Corporate Transaction, directly or indirectly, thirty percent
(30%) or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, thirty percent (30%) or more of, respectively, the outstanding
shares of common stock of the Relevant Entity or the combined voting power of
the outstanding securities of such Relevant Entity entitled to vote generally in
the election of directors; and

 

  (iii) Individuals who were members of the Incumbent Board constitute at least
a majority of the members of the Board of Directors of the Relevant Entity; or

 

  (d) The approval by the shareholders of the Company of—

 

  (i) A complete liquidation or dissolution of the Company; or

 

  (ii) The sale or other disposition of all or substantially all of the assets
of the Company; excluding, however, such a sale or other disposition to a
corporation, with respect to which following such sale or other disposition:

 

  (D) More than 60 percent (60%) of, respectively, the outstanding shares of
common stock of such corporation and the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors will be beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be;

 

  (E) No Person (other than the Company and any employee benefit plan (or
related trust) of the Company or such corporation and any Person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, thirty percent (30%) or more of the Outstanding Company Common Stock
or Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, thirty percent (30%) or more of, respectively, the
outstanding shares of common stock of such corporation and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors; and

 

  (F) Individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the Board of Directors of such corporation.

Definition of “Good Reason.” Good Reason means the occurrence of any one or more
of the following after a Change in Control:

 

  (a) The assignment of any duties or any other action by the Company which
results in a diminution in your position, authority, duties or responsibilities
as in effect immediately prior to the Change in Control Date, or your removal
from, or the failure to reappoint or reelect you to, such position, except in
connection with termination of employment for cause, or due to disability,
Retirement or death.

 

  (d) A material reduction in your compensation or benefits generally from those
in effect prior to the Change in Control.

 

  (e) The Company requires you to be located at a location in excess of
thirty-five (35) miles from where your office is located immediately prior to
the Change in Control, except for required travel in carrying out the Company’s
business to an extent consistent with your business travel obligations on behalf
of the Company immediately prior to the Change in Control.

Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any circumstance constituting Good Reason herein.